MEMORANDUM ***
Abdulbaqi Abdulwali Ahmed Al-Dhubhani, a native and citizen of Yemen, petitions for review of the Board of Immigration Appeals’ (BIA) order denying his motion to remand based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of the motion to remand, see Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005); and we review de novo Al-Dhubhani’s claim of ineffective assistance of counsel, see Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny the petition for review.
Al-Dhubhani failed to comply with the requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), and the face of the record does not show a “clear and obvious case of ineffective assistance of counsel.” Castillo-Perez v. INS, 212 F.3d 518, 526 (9th Cir.2000). The BIA’s denial of the request for remand was therefore proper. See Reyes v. Ashcroft, 358 F.3d 592, 596 (9th Cir.2004) (noting that before the BIA will consider an ineffective assistance of counsel claim, the alien must first satisfy the threshold procedural requirements of Lozada).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.